Citation Nr: 1738827	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  07-24 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a heart disorder, to include as related to herbicide exposure.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, wherein the RO, among other things, denied service connection for ischemic heart disease and peripheral arterial disease, claimed as numbness in the legs, hands, and feet, blood pressure and circulation problems.  The Veteran filed a notice of disagreement in August 2011 and a statement of the case (SOC) addressing only the issue of entitlement to service connection for ischemic heart disease was issued in February 2012.  That same month, the Veteran filed a VA Form 9 (Appeal to the Board of Veterans' Appeals).

The claim for service connection for ischemic heart disease was then addressed by the Board in a December 2012 action, at which time it was expanded to include an enlarged heart and recharacterized as one of service connection for a heart disorder in general.  That matter was then remanded for further development.  Upon completion of that development, the agency of original jurisdiction (AOJ) issued a supplemental SOC (SSOC) in December 2014, wherein it continued to deny the claim for service connection for a heart disorder.  The matter was thereafter returned to the Board in February 2017.

In its December 2012 action, the Board also remanded, for issuance of an SOC, claims for service connection for hypertension and for circulatory problems of the legs, to include ischemia, concluding that the Veteran's March 2011 NOD expressed his disagreement with the RO's denial of those issues as well.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In August 2014, the RO issued an SOC along with notice to the Veteran that in order to perfect his appeal of those issues to the Board, he must either file the enclosed VA Form 9 within 60 days from August 15, 2014, or request an extension of time to do so prior to expiration of the time limit for filing such appeal.  The Veteran thereafter filed a VA Form 9, which form was not received until December 2014.  In a July 2016 letter, the Veteran was informed that his VA Form 9 had not been accepted as it was untimely.  That letter also included notice to the Veteran on how to appeal that determination, should he so choose.  To date, the Veteran has submitted no correspondence expressing disagreement with the AOJ's determination that his Form 9 was not timely filed.  The Veteran has also, at no time, submitted correspondence that could be reasonably construed as a request for an extension of time to file his VA Form 9, or correspondence dated prior to December 2014 that could be reasonably construed as a Substantive Appeal, see 38 C.F.R. § 20.202.  Accordingly, the issues of entitlement to service connection for hypertension and for circulatory problems of the legs, to include ischemia, and not currently before the Board.  See Percy v. Shinseki, 23 Vet. App. 37, 43 (2009) (providing that if a claimant does not file a timely Substantive Appeal and VA does not waive the timeliness requirement, however, then "the Board may decline to exercise jurisdiction over the matter").


FINDING OF FACT

The Veteran has not been diagnosed as having coronary artery, ischemic heart disease, or any other heart disorder.


CONCLUSION OF LAW

The Veteran does not have a heart disorder that is the result of disease or injury incurred in or aggravated by active military service; nor may any heart disorder be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016).  Further, neither the Veteran nor his representative has raised any issue with regard to the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The law further provides that there are certain diseases that are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e) (2014).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  

As verified by the Veteran's service records, the Veteran served in Vietnam during the requisite time period and is thus presumed to have been exposed to an herbicide agent during service.  Accordingly, service connection is warranted on a presumptive basis if it is shown that the Veteran has one of the diseases enumerated in 38 C.F.R. § 3.309(e), provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e). 

With respect to the Veteran's claimed disability, the Board notes that ischemic heart disease, including atherosclerotic cardiovascular disease, such as coronary artery disease, is a disease for which presumptive service connection is warranted based upon herbicide exposure.  See 38 C.F.R. § 3.309(e).  Here, however, although the Veteran is presumed to have been exposed during such service to an herbicide agent, 38 C.F.R. § 3.307(a)(6)(iii), and although his claimed disability is one for which service connection may be established on a presumptive basis as due to herbicide exposure, the evidence fails to show that the Veteran has been diagnosed as having coronary artery or ischemic heart disease, or any other heart disorder.  Indeed, when examined in February 2011, the examiner found no indication of ischemic heart disease, or any other heart disorder.  It was also noted that the Veteran himself indicated that he had not been diagnosed as having a heart condition or coronary artery disease.  Rather, the Veteran reported his belief that he may have ischemic heart disease due to the fact that he had several risk factors, to include peripheral arterial disease with claudication, which was symptomatic.

The Veteran was again examined in September 2014.  The examiner indicated review of the claims folder, noting that the Veteran had had an abnormal electrocardiography (EKG) in July 2007, which had showed biatrial enlargement "on machine interpretation."  It was noted that the Veteran had seen a private clinician at that time, but opted against hospitalization and/or an elective coronary catheter.  (Parenthetically, the Board notes that attempts were made to obtain private treatment records, but the physician named by the Veteran reported that the Veteran was not a patient.)  The examiner then indicated no evidence of any heart condition that would fall within the generally accepted medical definition of ischemic heart disease.  Diagnostic tests performed as part of the examination included an EKG, which was interpreted to reveal a "possible right atrial enlargement", a chest x-ray, which was interpreted to reveal senescent chest with no acute finding, and an echocardiogram which showed normal wall motion and thickness.

Regarding the likelihood that the Veteran has a heart disorder that is etiologically related to service, the examiner found there to be "no evidence of any heart disorder."  The examiner noted that the September 2014 echocardiogram demonstrated normal heart function and further stated that there was no objective evidence of coronary artery disease, wall motion abnormality, or other evidence of ischemic heart disease.  As regards to the July 2007 EKG interpreted to reveal biatrial enlargement, the examiner noted that that finding was a machine reading, noting that the gold standard for heart measurements is where heart anatomy can be measured with extreme precision and accuracy.  The examiner explained that the current echocardiogram did not show atrial enlargement, and determined, therefore, that the prior EKG findings were "an artifact of testing due to the patient being thin, and one reason why EKGs can be inaccurate."  The examiner noted that the 2014 EKG also had a machine reading of "possible right atrial enlargement," but noted that the echocardiogram, which was performed within an hour of the EKG and is a superior test, conclusively did not demonstrate any atrial enlargement.

Based on this evidence, the Board finds that the competent and probative evidence of record fails to establish that the Veteran has coronary artery or ischemic heart disease, or any other diagnosed heart disorder.  The United Stated Court of Appeals for Veterans Claims (Court) has consistently held that service connection cannot be awarded in the absence of current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (citing Brammer v. Derwinski, 3 Vet. App. 223 (1992), and Rabideau v. Derwinski, 2 Vet. App. 141 (1992)) aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Without evidence of a current disability, the Board finds that the claim of service connection for a heart disorder must be denied.  In reaching this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection for a heart disorder under any theory advanced by the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for a heart disorder, to include as related to herbicide exposure, is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


